EXHIBIT 99.1 MATERIAL CHANGE REPORT 51-102F3 Item 1 Name and Address of Company Rubicon Minerals Corporation (the “Company”) 44 Victoria Avenue, Suite 400 Toronto, Ontario M5C 1Y2 Item 2 Date of Material Change November 24, 2014 Item 3 News Release A News Release disclosing the material change was issued through Marketwired on November 24, 2014. Item 4 Summary of Material Change On November 24, 2014, the Company announced that it had entered into a Settlement Agreement (“Settlement”) and an Exploration Accommodation Agreement (“EAA”) with Wabauskang First Nation (“WFN”). Item 5 Full Description of Material Change Under the Settlement, WFN agreed to discontinue its appeal against the Company regarding the August 28, 2014 decision made by the Ontario Divisional Court to dismiss the application for judicial review in respect of the Company’s production closure plan for its fully-permitted Phoenix Gold Project (the “Project”). In turn, an EAA has been signed and terms of a potential benefits agreement are outlined in the Settlement. The EAA governs the Company’s exploration work on WFN lands, which includes the continuing exploration work being done at the Phoenix Gold Project. The key features of the EAA include the following: ●
